179 S.W.3d 411 (2005)
In the Matter of the CARE AND TREATMENT OF Richard GIESE, Appellant.
No. ED 85703.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2005.
Emmett D. Queener, Columbia, MO, for appellant.
James R. Layton, Charles S. Birmingham, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Richard Giese (hereinafter, "Giese") appeals from the trial court's judgment entered following a bench trial finding him to be a sexually violent predator and committing him to the custody and care of the Department of Mental Health pursuant to Sections 632.480-.513 RSMo (2002). Giese raises two points on appeal, challenging the sufficiency of the evidence.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the *412 reasons for the order affirming the judgment pursuant to Rule 84.16(b).